SECURITIES AND EXCHANGE COMMISSION FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-52828 DIGITAL DEVELOPMENT PARTNERS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0521119 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17800 Castleton St., Suite 300 City of Industry, California 91748 (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (626) 581-3335 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):o Yesþ No The aggregate market value of the voting stock held by non-affiliates of the Company on June 30, 2012 was approximately $71,000. As of March 15, 2013 the Company had 85,970,665 issued and outstanding shares of common stock. Documents incorporated by reference: None ITEM 1. BUSINESS The Company was incorporated in December 2006. During the period from its incorporation through March 15, 2010 the Company has not generated any revenue. In January 2007 the Company leased ten mining claims from an unrelated third party. These claims were located in Piute County, Utah. The mining lease was for a twenty-year term and required the Company to pay a royalty to the lessor equal to 2.5% of the net smelter returns from the sale of any minerals extracted from the claims. Minimum royalty payments of $4,500 were also required each year during the term of the lease. On November 1, 2008 the mining lease was terminated by the mutual agreement of the Company and the lessor. Between November 2008 and March 2009 the Company did not conduct any business. On January 15, 2009, Jeffrey A. Collins purchased 1,500,000 shares of the Company’s common stock from Consultants & Risk Management, Inc. At that time, the 1,500,000 shares purchased by Mr. Collins represented approximately 42% of the Company’s common stock and Consultants & Risk Management, Inc. was controlled by the Company’s sole officer and director, Richard Shea. Contemporaneous with the sale, Richard Shea resigned as an officer and director of the Company and Jeffrey Collins was appointed as the sole officer and director of the Company. On May 19, 2009 Jeffrey Collins, the Company’s sole director: ● in accordance with Section 78.207 of the Nevada Revised Statutes, approved a resolution approving a 3-for-1 forward stock split and increasing the Company’s authorized capitalization to 225,000,000 shares of common stock; and ● in accordance with Section 92A.180 of the Nevada revised statutes, approved a resolution changing the Company’s name to Digital Development Partners, Inc. Prior to May 19, 2009, the Company had an authorized capitalization of 75,000,000 shares of common stock and had 3,625,000 outstanding shares of common stock. Following the forward split, the Company had 10,875,000 outstanding shares of common stock. The forward stock split and the name change became effective on the OTC Bulleting Board on June 29, 2009. On August 3, 2009 the Company acquired all of the outstanding shares of 4gDeals, Inc. for 15,495,000 shares of the Company’s common stock. At the time, Isaac Roberts was the President and a director of 4gDeals and Ravikumar Nandagopalan was the Secretary, Treasurer and a director of 4gDeals. 2 In connection with the acquisition: ● Jeffrey Collins resigned as the Company’s sole officer and director; ● Isaac Roberts was appointed the Company’s President and a director; ● Ravikumar Nandagopalan was appointed the Company’s Secretary and Treasurer and a director; ● Jeffrey Collins sold 4,500,000 shares (as adjusted for the June 2009 forward stock split) of the Company’s common stock to Isaac Roberts for a nominal price; and ● the Company issued Mr. Collins a warrant which allows Mr. Collins to acquire up to 2,000,000 shares of the Company’s common stock at a price of $1.00 per share at any time prior to June 1, 2014. These warrants were subsequently assigned by Mr. Collins to unrelated third parties. Between September 30 and November 4, 2009 the Company sold 216,000 Units to private investors at a price of $0.75 per Unit. Each Unit consisted of one share of the Company’s common stock, one Series A Warrant and one Series B Warrant. Each Series A Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.00 per share. Each Series B Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.25 per share. The Series A and B Warrants expire on September 30, 2014. In November 2009, the Company issued 100,000 shares of its common stock in consideration for an option to acquire TopFloor Studios LLC, a privately held company engaged in website design. On December 18, 2009, James McMahon was appointed the Company’s Chief Operating Officer and a director. On December 18, 2009, 4gDeal’s articles of incorporation were amended to change the name of 4gDeals to YuDeal, Inc. YuDeal was developing a software based network which would allow restaurants, merchants and service providers to send text messages to customers advising the customer of discounts or other promotional offers. Through YuDeal’s network, the customer would be able to accept or counter the restaurant, merchant or service provider’s offer until the restaurant, merchant or service provider agreed on a new discount or promotional offer. In February 2010, the Company determined that its existing capital structure would impair its ability to raise the capital required to further the development of YuDeal’s network. Accordingly, the Company adopted a reorganization plan which: ● involved the distribution of its shares in YuDeal to the Company’s shareholders; and ● the acquisition of new line of technology which has the prospect of being the core of a commercially viable business. 3 Consistent with its reorganization plan, on February 18, 2010 the Company’s directors approved an agreement between the Company and EFT Holdings, Inc. (“EFT”), whereby EFT agreed to assign its worldwide distribution and servicing rights to a product known as the “EFT-Phone” in exchange for 79,265,000 shares of the Company’s common stock. Aside from its “EFT-Phone”, EFT distributes 25 nutritional products, 18 personal care products, an environmentally friendly automotive product, an environmentally friendly house cleaner and a portable drinking container which contains a filter to remove impurities. EFT markets its products through a direct sales organization. Once a customer of EFT’s makes a minimum purchase of $600 (plus $60 for shipping and handling fees), the customer becomes an “Affiliate”. The EFT-Phone consists of a cell phone which uses the Microsoft Operating System. The EFT-Phone has an application that will allow EFT’s affiliate base to access all of their back office sites including their Funds Management Account where the affiliate will be able to deposit, withdraw and transfer money to another EFT account or to another EFT Affiliate at no cost for the transfer. The worldwide distribution and servicing rights to the EFT-Phone include the right to sell the EFT-Phone to EFT’s affiliates and others. Servicing includes the collection of service fees for all EFT-Phones worldwide, including monthly fees, usage fees, as well as call forwarding, call waiting, text messaging and video fees. The Company also acquired the rights to distribute all EFT-Phone accessories. In connection with the agreement between the Company and EFT: ● Isaac Roberts resigned as the Company’s President and a director; ● Ravikumar Nandagopalan resigned as the Company’s Secretary, Treasurer and a director; ● James McMahon resigned as the Company’s Chief Operating Officer and a director; and ● Jack Jie Qin was appointed as the Company’s sole director. As part of its reorganization plan, the Company: ● assigned its option to purchase Top Floor Studios LLC to YuDeal in exchange for 2,580,066 shares of YuDeal’s common stock, and ● the following persons exchanged all of their shares of the Company’s common stock for shares of YuDeal’s common stock: 4 Shares of Company’scommon stock exchanged for shares of YuDeal Shares of YuDeal’s common stock received in exchange for shares of the Company’s common stock Name Isaac Roberts Ravikumar Nandagopalan Christopher Killen Ty Hallock Following the transactions described above, the Company owned 670,565 shares of YuDeal. In April 2010, these 670,565 shares were distributed to the Company’s shareholders, with the exception of EFT, which did not participate in the distribution, on the basis of one share of YuDeal for every ten outstanding shares of the Company’s common stock owned. The Company did not receive any orders for the EFT phone during the year ended December 31, 2012. The Company has been advised by EFT that due to a significant drop in demand for the EFT phone, EFT has not placed any new orders with the Company. It is the Company’s understanding that EFT has inventory previously purchased from the Company and until sales increase, EFT will not be placing any new orders from the Company. General As of March 15, 2013 The Company did not have any full time employees. ITEM 2. DESCRIPTION OF PROPERTY See Item 1 of this report. ITEM 3. LEGAL PROCEEDINGS. The Company is not involved in any legal proceedings and the Company does not know of any legal proceedings which are threatened or contemplated. ITEM 4. MINE SAFETY DISCLOSURE. Not Applicable. ITEM 5. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND OTHER SHAREHOLDER MATTERS. Although the Company’s common stock has been quoted on the OTC Bulletin Board under the symbol “CYIM” between November 7, 2007 and June 29, 2009, and under the symbol “DGDM” since June 29, 2009, the Company’s common stock did not begin trading until June 24, 2010. 5 Shown below are the ranges of high and low closing prices for the Company’s common stock for the periods indicated as reported by FINRA. The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Quarter Ended High Low June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ December 31, 2012 $ $ Trades of the Company’s common stock, are subject to Rule 15g-9 of the Securities Exchange Act of 1934, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale. The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks". Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system). The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the Company’s common stock. As of March 15, 2013 the Company had 85,970,665 outstanding shares of common stock and seven shareholders of record. As of March 15, 2013 the Company had 2,000,000 outstanding warrants and 216,000 outstanding Series A and Series B warrants. 6 The 2,000,000 warrants allow the holders to purchase one share of the Company’s common stock at a price of $1.00 per share at any time on or before June 1, 2014. Each Series A Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.00 per share. Each Series B Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.25 per share. The Series A and B Warrants expire on September 30, 2014. As of March 15, 2013, there was no public market for the Company’s warrants. As of March 15, 2013,6,705,665 shares of the Company’s common stock were freely tradable. The remaining outstanding shares, 79,265,000, are owned by a wholly owned subsidiary of EFT Holdings and may be sold pursuant to Rule 144 of the Securities and Exchange Commission. Holders of common stock are entitled to receive dividends as may be declared by the Board of Directors. The Company’s Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend. No dividends have ever been declared and it is not anticipated that dividends will ever be paid. During the year ended December 31, 2012, the Company did not purchase any shares of its common stock from third parties in a private transaction or as a result of any purchases in the open market. None of the Company’s officers or directors, nor any of its principal shareholders purchased any shares of its common stock from third parties in a private transaction or as a result of purchases in the open market during the year ended December 31, 2012. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION The Company was incorporated in December 2006. In January 2007, the Company leased ten mining claims from an unrelated third party. These claims were located in Piute County, Utah. The mining lease was for a twenty-year term and required the Company to pay a royalty to the lessor equal to 2.5% of the net smelter returns from the sale of any minerals extracted from the claims. Minimum royalty payments of $4,500 were also required each year during the term of the lease. On November 1, 2008, the mining lease was terminated by the mutual agreement of the Company and the lessor. Between November 2008 and August 2009 the Company was inactive. 7 On August 3, 2009, the Company acquired all of the outstanding shares of 4gDeals for 15,495,000 shares of the Company’s common stock. On December 18, 2009, 4gDeal’s articles of incorporation were amended to change the name of 4gDeals to YuDeal. In February 2010, the Company determined that its existing capital structure would impair its ability to raise the capital required to further the development of YuDeal’s network. Accordingly, the Company adopted a reorganization plan which: ● involved the distribution of its shares in YuDeal to the Company’s shareholders; and ● the acquisition of new line of technology which has the prospect of being the core of a commercially viable business. Consistent with its reorganization plan, on February 18, 2010 the Company’s directors approved an agreement between the Company and EFT Holdings, Inc., now named EFT Holdings, Inc., (“EFT”), whereby EFT agreed to assign its worldwide distribution and servicing rights to a product known as the “EFT-Phone” in exchange for 79,265,000 shares of the Company’s common stock. EFT markets its products through a direct sales organization. Once a customer of EFT’s makes a minimum purchase of $600 (plus $60 for shipping and handling fees), the customer becomes an “affiliate”. The EFT-Phone is a cell phone which uses the Android Operating System. The phone is manufactured by an unrelated third party. The EFT-Phone has an application that allows EFT’s affiliate base to access all of their back office sites including their Funds Management Account where the affiliate is able to deposit, withdraw and transfer money to another EFT account or to another EFT Affiliate at no cost for the transfer. The EFT-Phone has educational applications and PowerPoint presentation capability for training new affiliates anywhere in the world. The worldwide distribution and servicing rights to the EFT-Phone include the right to sell the EFT-Phone to EFT’s affiliates and others. Servicing includes the collection of service fees for all EFT-Phones worldwide, including monthly fees, usage fees, as well as call forwarding, call waiting, text messaging and video fees. The Company also acquired the rights to distribute all EFT-Phone accessories. Results of Operations Material changes of items in the Company’s Statement of Operations for the year ended December 31, 2012, as compared to the same period in the prior year, are the result of the fact that the Company did not received any orders for the EFT phone during the year ended December 31, 2012. The Company has been advised by EFT that due to a significant drop in demand for the EFT phone, EFT has not placed any new orders with the Company. It is the Company’s understanding that EFT has inventory previously purchased from the Company and until sales increase, EFT will not be placing any new orders from the Company. The Company is very concerned regarding this news and is investigating other sources of revenue to mitigate the significant drop in revenue. 8 Other than the foregoing, the Company does not know of any trends, events or uncertainties that will have, or are reasonably expected to have, a material impact on sales, revenues, expenses or results of operations. Liquidity and Capital Resources The Company does not have any firm commitments from any person to provide the Company with any additional capital. See Note 2 to the financial statements included as part of this report for a description of the Company’s accounting policies and recent accounting pronouncements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS See the financial statements attached to this report. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS. See the Company’s 8-K reports dated: ● November 14, 2012, and ● January 11, 2013 ITEM 9A. CONTROLS AND PROCEDURES Management’s Report on Disclosure Control Under the direction and with the participation of the Company’s management, the Company carried out an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of December 31, 2012. The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in its periodic reports with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, and that such information is accumulated and communicated to The Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching its desired disclosure control objectives. Based upon this evaluation, management concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2012. common stocks. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of The Company’s principal executive officer and principal financial officer and implemented by The Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of The Company’s financial statements in accordance with U.S. generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management evaluated the effectiveness of its internal control over financial reporting as of December 31, 2012 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of The Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2012 This Annual Report on Form 10-K does not include an attestation report by our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only our management’s report in this Annual Report on Form 10-K Changes in Internal Controls. There have been no changes to our internal control over financial reporting that occurred during the year ended December 31, 2012 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B. OTHER INFORMATION Not applicable. 9 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Name Age Position Jack Jie Qin 52 President, Secretary, Chief Executive Officer andDirector William E. Sluss 57 Principal Financial and Accounting Officer The directors of the Company serve in such capacity until the annual meeting of the Company’s shareholders and until their successors have been duly elected and qualified. The officers of the Company serve at the discretion of the Company’s directors. The principal occupation of the Company’s officers and director during the past several years is as follows: Mr. Qin has been the Company’s President, Chief Executive Officer, Secretary and Director since February 2010. Mr. Qin has been EFT Holdings, Inc.’s President, Chief Executive Officer and Chairman of its Board of Directors since November 2007. Since 2002, Mr. Qin has been the President of EFT Inc. From July 1998 to December 2002, Mr. Qin was the President of eFastTeam International, Inc. located in Los Angeles, California. Between June 1992 and December 1997 Mr. Qin was the President of LA Import & Export Company, also located in Los Angeles, California. In May 1991, Mr. Qin earned an MBA degree from Emporia State University. In May 1982, Mr. Qin graduated from Jiangxi Engineering Institute in Nanchang, China with a major in Mechanical Engineering. Mr. Sluss has been the Company’s Principal Financial and Accounting Officer since January 2011. Between August 2010 and January 2011 Mr. Sluss assisted the Company with its accounting and financial reporting. Between 2008 and 2010 Mr. Sluss was the Chief Financial Officer for AcccuForce Staffing Services in Kingsport, TN. Between 2002 and 2008 Mr. Sluss was the Chief Financial Officer and Treasurer for Studsvik, Inc., a nuclear services company based in Erwin, TN. Mr. Sluss is a certified public accountant and received his Bachelor of Science degree in accounting from the University of Virginia’s College at Wise (Wise, Virginia) in 1990. The Company believes that Mr. Qin’s longstanding experience with EFT Holdings, and in particular with EFT’s affiliate base, qualifies him to be a director. The compensation the Company plans to pay Mr. Qin, and the time he plans to devote to the Company’s business, have not yet been determined. Mr. Sluss devotes approximately one-third of his time to the Company and is paid an annual salary of $37,700. The Company does not have a compensation or an audit committee. Mr. Sluss serves as the Company’s financial expert. None of the Company’s directors are independent as that term is defined in section 803 of listing standards of the NYSE MKT. 10 The Company has not adopted a Code of Ethics applicable to its principal executive, financial, and accounting officers and persons performing similar functions. The Company does not believe it requires a Code of Ethics since its only has two officers. Compensation Committee Interlocks and Insider Participation. The Company’s director acts as its compensation committee. During the year ended December 31, 2012 the Company’s sole officer was not a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as a director of the Company or as a member of the Company’s compensation committee. ITEM 11. EXECUTIVE COMPENSATION The following table shows the compensation paid or accrued during the two years ended December 31, 2012 to the executive officers of the Company. No officer of the Company has ever received compensation in excess of $100,000 per year. All Other Stock Option Annual Name and Principal Fiscal Salary Bonus Awards Awards Compensation Position Year Total Jack Jie Qin - William Sluss $ - $ $ - $ The dollar value of base salary (cash and non-cash) received. The dollar value of bonus (cash and non-cash) received. During the periods covered by the table, the value of the Company’s shares issued as compensation for services to the persons listed in the table. The value of all stock options granted during the periods covered by the table. All other compensation received that the Company could not properly report in any other column of the table. The Company has an employment agreement with William E. Sluss, the Company’s Principal Financial and Accounting Officer, who became the Company’s principal financial and accounting officer in January 2011. The employment agreement, which expires December 31, 2013, provides that Mr. Sluss will devote approximately one-third of his time to the Company and will be paid an annual salary of $37,700. 11 Long-Term Incentive Plans. The Company does not have any pension, stock appreciation rights, long-term incentive or other plans and has no intention of implementing any of these plans for the foreseeable future. Employee Pension, Profit Sharing or other Retirement Plans. The Company does not have a defined benefit, pension plan, profit sharing or other retirement plan, although it may adopt one or more of such plans in the future. Compensation of Directors. The Company’s directors did not receive any compensation for their services as director during the fiscal year ended December 31, 2012. Stock Option and Bonus Plans. The Company has not adopted any stock option or stock bonus plans. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS The following table lists, as of March 15, 2013, those persons owning beneficially 5% or more of the Company’s common stock, the number and percentage of outstanding shares owned by each director and officer of the Company and by all officers and directors as a group. Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Name and Address Number of Shares Percent of Class EFT Holdings, Inc. 92 % 17800 Castleton St., Suite 300 City of Industry, California 91748 (1) Shares are held of record by a wholly owned subsidiary of EFT Holdings. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. See Item 1 of this report. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES John Kinross-Kennedy, C.P.A., audited the Company’s financial statements for the year ended December 31, 2011. The following table shows the aggregate fees billed to the Company during the year ended December 31, 2011 by Mr. Kinross-Kennedy. 12 Audit Fees $ Audit-Related Fees $ Financial Information Systems Design and Implementation Fees Tax Fees All Other Fees Audit fees and audit related fees represent amounts billed for professional services rendered for the audit of the Company’s annual financial statements and the review of the Company’s interim financial statements. Before Mr. Kinross-Kennedy was engaged by the Company to render these services, the engagement was approved by the Company’s Directors. Anton & Chia, LLP served as the Company’s independent registered public accountant for the year ended December 31, 2012. Anton & Chia did not bill the Company for any fees during the year December 31, 2012 since they were not engaged by the Company until January 11, 2013. ITEM 15. EXHIBITS ExhibitNumber Exhibit Name Articles of Incorporation * Bylaws * Rule 13a-14(a) Certifications Rule 13a-14(a) Certifications 32 Section 1350 Certifications * Incorporated by reference to the same exhibit filed with the Company’s registration statement on Form SB-2 (File # 333-145951). 13 DIGITAL DEVELOPMENT PARTNER, INC. FINANCIAL STATEMENTS December 31, 2012 and 2011 INDEX TO FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms 15 Balance Sheets 17 Statements of Operations 18 Statements of Cash Flows 19 Statements of Changes in Stockholders’ Deficit 20 Notes to Financial Statements 21 14 REPORT OF INDEPENDENT REGISTRERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Digital Development Partners, Inc. We have audited the accompanying balance sheet of Digital Development Partner, Inc. (the “Company”) as of December 31, 2012 and the related statements of operations, changes in stockholders' deficit and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of Digital Development Partners, Inc. as of December 31, 2011 and the period from inception (December 22, 2006) to December 31, 2011 were audited by other auditors whose report dated March 26, 2012, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and the result of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred an accumulated deficit of $7,954,373 from inception to December 31, 2012. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Anton & Chia, LLP April 5, 2013 Newport Beach, CA 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: the Board of Directors and Shareholders Digital Development Partners Inc. I have audited the accompanying balance sheet of Digital Development Partners Inc. as of December 31, 2011, and the related statements of operations, and of cash flows for the year ended December 31, 2011. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, based on my audit, the financial statements referred to above present fairly, in all material respects, the financial position of Digital Development Partners Inc. as of December 31, 2011 and the results of its operations, and its cash flows for the years ended December 31, 2011 in conformity with United States generally accepted accounting principles. The Company has determined that it is not required to have, nor was I engaged to perform, an audit of the effectiveness of its documented internal controls over financial reporting. /s/ John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California March 26, 2012 16 DIGITAL DEVELOPMENT PARTNERS, INC. Balance Sheets December 31, December 31, ASSETS Current Assets: Cash $ $ Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Loan Payable to related party - EFT Holdings, Inc. Total current liabilities Total Liabilities Stockholders' Deficit: Common stock; $0.0001 par value;225,000,000 shares authorized, 85,970,665 shares issued and outstanding as of December 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 17 DIGITAL DEVELOPMENT PARTNERS, INC. Statement of Operations For the yearended For the yearended December 31, 2012 December 31, 2011 Revenues $
